Matter of Phillips v Nabial (2017 NY Slip Op 06952)





Matter of Phillips v Nabial


2017 NY Slip Op 06952


Decided on October 4, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2016-08058
 (Docket Nos. V-1279-15/16D/E/F, V-1280-15/16D/E/F)

[*1]In the Matter of Natasha Phillips, appellant, 
vWalter A. Nabial, respondent.


Del Atwell, East Hampton, NY, for appellant.
Judd & Moss, P.C., Ronkonkoma, NY (Francine H. Moss of counsel), for respondent.
Arza Rayches Feldman, Uniondale, NY, attorney for the children.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Suffolk County (Philip Goglas, J.), dated June 30, 2016. The order granted the father's motion to dismiss the mother's petition to modify the custody provisions of a stipulation of settlement dated July 8, 2015, so as to permit her to relocate with the parties' children to Texas, and dismissed, without a hearing, the mother's petition.
ORDERED that the order is affirmed, without costs or disbursements.
In a stipulation of settlement dated July 8, 2015, the mother and the father agreed, inter alia, that the mother would have residential custody of their two children and neither party would relocate with the children outside of Suffolk County. In January 2016, the mother filed a petition to modify the stipulation of settlement so as to permit her to relocate with the children to Texas. The father moved to dismiss the mother's petition. In an order dated June 30, 2016, the Family Court granted the father's motion and dismissed, without a hearing, the mother's petition. The mother appeals.
We agree with the Family Court that the mother failed to make a showing of a sufficient change in circumstances since the date on which she entered into the stipulation of settlement, such that modification of the stipulation of settlement was necessary to ensure the best interests of the children (see McMahan v McMahan, 102 AD3d 841, 842; Sirabella v Sirabella, 95 AD3d 1296). Therefore, the court properly granted the father's motion to dismiss the mother's petition to modify the stipulation of settlement so as to permit her to relocate with the children to Texas, and dismissed, without a hearing, the mother's petition (see McMahan v McMahan, 102 AD3d at 842).
DILLON, J.P., BARROS, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court